INVESTMENT ADVISORY AGREEMENT AGREEMENT made as of this 1st day of December, 2008, as amended October 31, 2013, between Dreyfus Investment Funds (formerly Mellon Institutional Funds Investment Trust), an unincorporated business trust organized under the laws of The Commonwealth of Massachusetts (the “Trust”), and The Dreyfus Corporation, a New York corporation (the “Adviser”). WITNESSETH: WHEREAS, the Trust is engaged in business as an open-end management investment company and is so registered under the Investment Company Act of 1940, as amended (the “1940 Act”); and WHEREAS, the assets held by the Trustees of the Trust may be divided into separate Funds, each with its own separate investment portfolio, investment objectives, policies and purposes; and WHEREAS, the Adviser is engaged in the business of rendering investment advisory and management services, and is registered as an investment adviser under the Investment Advisers Act of 1940, as amended; and WHEREAS, the Trust desires to retain the Adviser to furnish investment advisory services to Dreyfus/The Boston Company Emerging Markets Core Equity Fund (the “Fund”), a separate fund of the Trust, and the Adviser is willing to furnish such services; NOW, THEREFORE, it is hereby agreed between the parties hereto as follows: 1.
